Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I, shown in Fig. 2, in the reply filed on 08/26/2022 is acknowledged.
Applicant's election with traverse of Group I in the reply filed on 08/26/2022 is acknowledged.  The traversal is on the ground(s) that the examination of Inventions I (corresponding to claims 1-22) and Invention II (corresponding to claims 23-24) as identified by the Examiner would not present a serious burden, as Applicants contend that the inventions are not independent and distinct.  Claim 23 depends from claim 1, and thus includes all the elements of claim 1. Claim 24 also ultimately depends from claim 1. Thus, for at least the reason that claims 23 and 24 ultimately depend from claim 1, Applicants respectfully assert that concurrent examination would not present a serious burden.  This is not found persuasive because regardless of search method, invention of different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionally as well.  Group I does not require determining a charging capacity of the negative active material layer; and applying a current to the all-solid lithium secondary battery in an amount to exceed the capacity of the negative active material layer to charge the all-solid lithium secondary battery as required by Group II.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/26/2022.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 21 is objected to because of the following informalities:  in line 11, after “comprising”, please add “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the limitations “wherein the metal layer comprising lithium is disposed between the negative current collector and the negative active material layer to be closer to the negative current collector layer than the negative active material layer” is unclear as to how the metal layer disposed between the negative current collector and the negative active material layer to be closer to the negative current collector layer than the negative active material layer when the metal layer is adjacent and in contact with the negative active material layer and the negative current collector layer as shown in Applicant’s Fig. 2 of the Drawing filed on 04/13/2020.  Therefore, the limitations renders the claim indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 10 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiki et al. (“Fujiki”, US 20160043392 A1, disclosed by IDS).
Regarding claim 1, Fujiki teaches an all-solid lithium secondary battery (Fujiki, Title, Abstract, Fig. 1, e.g., all-solid secondary battery; lithium ion secondary battery) comprising: 
a positive active material layer (Fujiki, Fig. 1, [0071], e.g., cathode layer 1 (which is being interpreted as a positive active material layer) may be obtained by adding a mixture of the cathode active material); 
a solid electrolyte layer (Fujiki, Abstract, Fig. 1, [0070], e.g., a solid electrolyte layer 2); and 
a negative active material layer, which is capable of forming an alloy or a compound with lithium (Fujiki, Fig.1, [0065], e.g., anode layer 3 (which is being interpreted as a negative active material layer) may include a carbonaceous material as an anode active material; the anode active material may be any anode active material capable of intercalating and deintercalating lithium ions (which is being interpreted as capable of forming an alloy or a compound with lithium), and the anode active material may be graphite (capable of forming a compound with lithium), a silicon material (capable of forming an alloy with lithium)), 
wherein the solid electrolyte layer is between the positive active material layer and the negative active material layer (Fujiki, Abstract, Fig. 1, [0047], [0070], e.g., a solid electrolyte layer disposed between the cathode layer and the anode layer; the solid battery includes a cathode layer 1, an electrolyte layer 2, and an anode layer 3; a solid electrolyte layer 2), and 
wherein the negative active material layer comprises silver (Fujiki, Fig. 1, [0065], [0066], e.g., anode layer 3 (which is being interpreted as a negative active material layer) may include a carbonaceous material as an anode active material; an element coated on a surface of the anode active material may be a metal capable of forming a lithium compound with the anode active material; the metal may be silver (Ag)).
Regarding claims 6-7, Fujiki teaches wherein the negative active material layer further comprises amorphous carbon (Fujiki, [0065], e.g., anode layer 3 (which is being interpreted as a negative active material layer as disclosed above) may include a carbonaceous material as an anode active material; the carbonaceous material may be amorphous carbon).
Regarding claim 10, Fujiki teaches all-solid lithium secondary battery comprising silver as disclosed in claim 1 above.  Fujiki teaches a negative current collector, wherein lithium is not included between the negative current collector and the negative active material layer, or wherein lithium is not included between the negative active material layer and the solid electrolyte layer, when the all-solid lithium secondary battery is in an initial state or in a fully discharged state (Fujiki, [0072], the anode layer 3 may be obtained by adding a mixture of the anode active material coated with bismuth, a sulfide-based solid electrolyte, and a conducting material and a binder into a solvent, such as an organic solvent, to prepare a slurry or a paste, coating the slurry or the paste on a current collector (which is being interpreted as a negative current collector) by using a doctor blade, drying the resultant and roll-pressing the dried-resultant with a roll-press).
Regarding claim 17, Fujiki teaches wherein the solid electrolyte layer comprises a sulfide solid electrolyte (Fujiki, Fig. 1, [0062], e.g., electrolyte layer 2 includes a sulfide-based solid electrolyte).
Regarding claim 18, Fujiki teaches wherein the sulfide solid electrolyte comprises Li2S--P2S5 (Fujiki, [0062], [0063], e.g., the solid electrolyte is a sulfide-based solid electrolyte formed of Li2S--P2S5).
Regarding claim 19, Fujiki teaches wherein the sulfide solid electrolyte comprises a solid electrolyte Li3PS4 (which satisfies Formula 1 of claim 19) (Fujiki, [0062], [0064], [0059], e.g., electrolyte layer 2 includes a sulfide-based solid electrolyte; the sulfide-based solid electrolyte includes at least lithium (Li) as a first component and phosphorus (P) and sulfur (S) as a second component; the inorganic solid electrolyte may be an inorganic solid electrolyte commonly known in the art suitable for a lithium ion battery; the inorganic solid electrolyte commonly known in the art is the same as defined in the description of the cathode layer 1; the solid electrolyte may be Li3PS4 (which satisfies Formula 1 of claim 19)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (“Fujiki”, US 20160043392 A1, disclosed by IDS) as applied to claim 1 above, and further in view of Takeuchi et al. (“Takeuchi”, US 6030726 A).
Regarding claim 2, Fujiki teaches the all-solid lithium secondary battery of claim 1 as disclosed above.  Fujiki does not teach wherein an amount of the silver is in a range of about 10 weight percent to about 100 weight percent, based on 100 weight percent of a total amount of negative active material included in the negative active material layer. 
However, in the same field of endeavor, Takeuchi teaches a lithium secondary battery (Takeuchi, Title) comprising a negative electrode having an amorphous carbon bearing fine particles of a metal which forms an alloy with lithium, and a metal which does not form any alloy with lithium, in the range of 1-30% by weight to the total weight of the carbon and the metal (Takeuchi, Abstract, Column 5: lines 1-10 and 45-56); and the bearing metal which forms an alloy with lithium may be Ag (Takeuchi, Column 5: lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an amount of the silver is in a range of about 10 weight percent to about 100 weight percent, based on 100 weight percent of a total amount of negative active material included in the negative active material layer, for the purpose of providing a high energy density, a long life, a low cost, an improved safety and/or a high output density (Takeuchi, Abstract).  Takeuchi’s amount of silver overlaps that of the claimed range; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Regarding claim 3, Fujiki teaches the all-solid lithium secondary battery of claim 1 as disclosed above.  Fujiki does not teach wherein the amount of the silver is in a range of about 20 weight percent to about 80 weight percent, based on 100 weight percent of the total amount of the negative active material included in the negative active material layer. 
However, in the same field of endeavor, Takeuchi teaches a lithium secondary battery (Takeuchi, Title) comprising a negative electrode having an amorphous carbon bearing fine particles of a metal which forms an alloy with lithium, and a metal which does not form any alloy with lithium, in the range of 1-30% by weight to the total weight of the carbon and the metal (Takeuchi, Abstract, Column 5: lines 1-10 and 45-56); and the bearing metal which forms an alloy with lithium may be Ag (Takeuchi, Column 5: lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the amount of the silver is in a range of about 20 weight percent to about 80 weight percent, based on 100 weight percent of the total amount of the negative active material included in the negative active material layer, for the purpose of providing a high energy density, a long life, a low cost, an improved safety and/or a high output density (Takeuchi, Abstract).  Takeuchi’s amount of silver overlaps that of the claimed range; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).

Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (“Fujiki”, US 20160043392 A1, disclosed by IDS).
Regarding claim 8, Fujiki teaches the all-solid lithium secondary battery of claim 1 as disclosed above.  Fujiki does not explicitly teach wherein the negative active material layer comprises silver in the form of silver particles disposed therein, or wherein the negative active material comprises silver in the form of a silver layer disposed thereon.
However, Fujiki teaches an element coated on a surface of the anode active material may be a metal capable of forming a lithium compound with the anode active material at a potential higher than that of a compound formed by the anode active material and lithium; and the metal may silver (Ag) or bismuth (Bi) (Fujiki, [0066]).  Bismuth, as one of elements that form a lithium compound at a potential higher than that of a graphite-lithium interlayer compound with respect to a redox potential of lithium, is coated on a surface of the graphite; and Bismuth is smooth and may firmly adhere onto a graphite surface by using a dry particle composite method (collision between bismuth particles and graphite surface) (Fujiki, [0067]).
The simple substitution of bismuth (Bi) for silver (Ag) is likely to be obvious when predictable results are achieved (see MPEP § 2143, B.).
Regarding claims 11-14, Fujiki teaches the all-solid lithium secondary battery of claim 1 as disclosed above.  Fujiki teaches a negative current collector (Fujiki, [0072], e.g., the anode layer 3 may be obtained by adding a mixture of the anode active material coated with bismuth, a sulfide-based solid electrolyte, and a conducting material and a binder into a solvent, such as an organic solvent, to prepare a slurry or a paste, coating the slurry or the paste on a current collector (which is being interpreted as a negative current collector) by using a doctor blade, drying the resultant and roll-pressing the dried-resultant with a roll-press).
Fujiki does not explicitly teach wherein, in an overcharged state, a metal layer comprising lithium is disposed between the negative current collector and the negative active material layer, inside the negative active material layer, or a combination thereof of claim 11; wherein the metal layer comprising lithium is disposed between the negative current collector and the negative active material layer to be closer to the negative current collector layer than the negative active material layer of claim 12; wherein the metal layer comprising lithium comprises a lithium-silver alloy including a γ1-phase, a β-Li phase, or a combination thereof of claim 13; and wherein the lithium-silver alloy comprises a lithium-silver solid solution of claim 14.
However, Fujiki teaches an all-solid lithium secondary battery comprising: a positive active material layer; a solid electrolyte layer; and a negative active material layer, which is capable of forming an alloy or a compound with lithium, wherein the solid electrolyte layer is between the positive active material layer and the negative active material layer, and wherein the negative active material layer comprises silver of claim 1 as disclosed above; wherein the negative active material layer further comprises amorphous carbon of claims 6-7 as disclosed above; wherein the negative active material layer comprises silver in the form of silver particles disposed therein as disclosed in claim 8 as disclosed above; and wherein the solid electrolyte layer comprises a sulfide solid electrolyte of claims 17-19 as disclosed above.  Therefore, Fujiki is expected to have wherein, in an overcharged state, a metal layer comprising lithium is disposed between the negative current collector and the negative active material layer, inside the negative active material layer, or a combination thereof of claim 11; wherein the metal layer comprising lithium is disposed between the negative current collector and the negative active material layer to be closer to the negative current collector layer than the negative active material layer of claim 12; wherein the metal layer comprising lithium comprises a lithium-silver alloy including a γ1-phase, a β-Li phase, or a combination thereof of claim 13; and wherein the lithium-silver alloy comprises a lithium-silver solid solution of claim 14.  The burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112).
Regarding claim 15, Fujiki teaches the all-solid lithium secondary battery of claim 1 as disclosed above.  Fujiki teaches a negative current collector on the negative active material layer (Fujiki, [0072], e.g., the anode layer 3 may be obtained by adding a mixture of the anode active material coated with bismuth, a sulfide-based solid electrolyte, and a conducting material and a binder into a solvent, such as an organic solvent, to prepare a slurry or a paste, coating the slurry or the paste on a current collector (which is being interpreted as a negative current collector) by using a doctor blade, drying the resultant and roll-pressing the dried-resultant with a roll-press).
Fujiki does not explicitly teach a film comprising a material capable of forming an alloy or a compound with lithium and disposed on the negative current collector, wherein the film is disposed between the negative current collector and the negative active material layer.
However, Fujiki teaches an all-solid lithium secondary battery comprising: a positive active material layer; a solid electrolyte layer; and a negative active material layer, which is capable of forming an alloy or a compound with lithium, wherein the solid electrolyte layer is between the positive active material layer and the negative active material layer, and wherein the negative active material layer comprises silver of claim 1 as disclosed above; wherein the negative active material layer further comprises amorphous carbon of claims 6-7 as disclosed above; wherein the negative active material layer comprises silver in the form of silver particles disposed therein as disclosed in claim 8 as disclosed above; and wherein the solid electrolyte layer comprises a sulfide solid electrolyte of claims 17-19 as disclosed above.  Therefore, Fujiki is expected to have a film comprising a material capable of forming an alloy or a compound with lithium and disposed on the negative current collector, wherein the film is disposed between the negative current collector and the negative active material layer when in an overcharged state.  The burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (“Fujiki”, US 20160043392 A1, disclosed by IDS) as applied to claim 1 above, and further in view of Fujita et al. (“Fujita”, US 20050164087 A1).
Regarding claim 9, Fujiki teaches the all-solid lithium secondary battery of claim 1 as disclosed above.  Fujiki does not teach wherein the negative active material layer has a thickness of about 1 micrometer to about 20 micrometers.
However, in the same field of endeavor, Fujita teaches a secondary battery (Fujita, Title) comprising a thickness of the negative electrode mixture layer 15a containing the negative electrode material capable of occluding/releasing lithium in the opposite direction to the positive electrode 13 is preferable to be from 10 um to 300 um (Fujita, Fig. 1, [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the negative active material layer has a thickness of about 1 micrometer to about 20 micrometers, for the purpose of improving cycle characteristic (Fujita, [0060], [0083]).  Fujita’s thickness overlaps that of the claimed range; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (“Fujiki”, US 20160043392 A1, disclosed by IDS) as applied to claim 15 above, and further in view of Takeuchi et al. (“Takeuchi”, US 6030726 A) and Fujita et al. (“Fujita”, US 20050164087 A1).
Regarding claim 16, Fujiki teaches the all-solid lithium secondary battery of claim 1 as disclosed above.  Fujiki does not teach wherein a thickness of the film is in the range of about 1 nanometer to about 500 nanometers. 
However, in the same field of endeavor, Takeuchi teaches a lithium secondary battery (Takeuchi, Title) comprising a negative electrode having an amorphous carbon bearing fine particles of a metal which forms an alloy with lithium, and a metal which does not form any alloy with lithium, in the range of 1-30% by weight to the total weight of the carbon and the metal (Takeuchi, Abstract, Column 5: lines 1-10 and 45-56); and the bearing metal which forms an alloy with lithium may be Ag (Takeuchi, Column 5: lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an amount of the silver is in a range of about 10 weight percent to about 100 weight percent (as disclosed in claim 2 above) or about 20 weight percent to about 80 weight percent (as disclosed in claim 3 above), based on 100 weight percent of a total amount of negative active material included in the negative active material layer, for the purpose of providing a high energy density, a long life, a low cost, an improved safety and/or a high output density (Takeuchi, Abstract).  Takeuchi’s amount of silver overlaps that of the claimed ranges in claims 2-3; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Fujiki in view of Takeuchi does not teach wherein a thickness of the film is in the range of about 1 nanometer to about 500 nanometers.
However, in the same field of endeavor, Fujita teaches a secondary battery (Fujita, Title) comprising a thickness of the negative electrode mixture layer 15a containing the negative electrode material capable of occluding/releasing lithium in the opposite direction to the positive electrode 13 is preferable to be from 10 um to 300 um (Fujita, Fig. 1, [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the negative active material layer has a thickness of about 1 micrometer to about 20 micrometers (as disclosed in claim 9 above), for the purpose of improving cycle characteristic (Fujita, [0060], [0083]).  Fujita’s thickness overlaps that of the claimed range of claim 9; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Fujiki in view of Takeuchi and Fujita does not teach wherein a thickness of the film is in the range of about 1 nanometer to about 500 nanometers.
However, Fujiki in view of Takeuchi and Fujita teaches wherein an amount of the silver is in a range of about 10 weight percent to about 100 weight percent (as disclosed in claim 2 above) or about 20 weight percent to about 80 weight percent (as disclosed in claim 3 above), based on 100 weight percent of a total amount of negative active material included in the negative active material layer; and wherein the negative active material layer has a thickness of about 1 micrometer to about 20 micrometers (as disclosed in claim 9 above).  Therefore, Fujiki in view of Takeuchi and Fujita, when in an overcharged state, is expected to have a thickness of the film is in the range of about 1 nanometer to about 500 nanometers.  The burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (“Fujiki”, US 20160043392 A1, disclosed by IDS) as applied to claim 1 above, and further in view of Shindo et al. (“Shindo”, US 20170237116 A1).
Regarding claim 20, Fujiki teaches the all-solid lithium secondary battery of claim 1 as disclosed above.  Fujiki does not teach wherein an external pressure applied to the positive active material layer, the solid electrolyte layer, and the negative active material layer is about 1 megapascal or less.
However, in the same field of endeavor, Shindo teaches a lithium ion cell L produced by applying pressure in perpendicular direction (preferably, 0.1 to 0.5 MPa (which falls in the claim range of about 1 megapascal or less)) to the plane of the cell L; by applying the pressure, adhesiveness among the positive electrode current collector, positive electrode active material layer, separator, negative electrode active material layer and negative electrode current collector is improved, and thus interface resistance is reduced; and as for the method of applying vertical pressure to the plane of the lithium ion cell L, a method of using a press machine, or the like can be used (Shindo, [0177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an external pressure applied to the positive active material layer, the solid electrolyte layer, and the negative active material layer falls in a range of about 1 megapascal or less, for the purpose of improving adhesiveness and/or reducing interface resistance (Shindo, [0177]).
Fujiki teaches all of the positively recited structure of the claimed battery. The determination of patentability is based upon the product structure itself.  The patentability of a product, battery, does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (See MPEP § 2113).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (“Fujiki”, US 20160043392 A1, disclosed by IDS) in view of Takeuchi et al. (“Takeuchi”, US 6030726 A).
Regarding claim 21, Fujiki teaches an all-solid lithium secondary battery (Fujiki, Title, Abstract, Fig. 1, e.g., all-solid secondary battery; lithium ion secondary battery) comprising: 
a positive electrode layer (Fujiki, Fig. 1, [0071], e.g., cathode layer 1 (which is being interpreted as a positive electrode layer)); 
a solid electrolyte layer (Fujiki, Abstract, Fig. 1, [0070], e.g., a solid electrolyte layer 2); and 
a negative electrode layer (Fujiki, Fig. 1, [0072], e.g., the anode layer 3 may be obtained by adding a mixture of the anode active material coated with bismuth, a sulfide-based solid electrolyte, and a conducting material and a binder into a solvent, such as an organic solvent, to prepare a slurry or a paste, coating the slurry or the paste on a current collector by using a doctor blade, drying the resultant and roll-pressing the dried-resultant with a roll-press (anode layer 3 and current collector are being interpreted as a negative electrode layer)), 
wherein the solid electrolyte layer is between the positive electrode layer and the negative electrode layer (Fujiki, Abstract, Fig. 1, [0047], [0070], e.g., a solid electrolyte layer disposed between the cathode layer and the anode layer; the solid battery includes a cathode layer 1, an electrolyte layer 2, and an anode layer 3; a solid electrolyte layer 2), 
wherein the negative electrode layer comprises a negative current collector and a negative active material layer (Fujiki, Fig. 1, [0072], e.g., the anode layer 3 (which is being interpreted as a negative active material layer) may be obtained by adding a mixture of the anode active material coated with bismuth, a sulfide-based solid electrolyte, and a conducting material and a binder into a solvent, such as an organic solvent, to prepare a slurry or a paste, coating the slurry or the paste on a current collector (which is being interpreted as a negative current collector) by using a doctor blade, drying the resultant and roll-pressing the dried-resultant with a roll-press (anode layer 3 and current collector are being interpreted as a negative electrode layer)), and
the negative active material layer comprises amorphous carbon and silver (Fujiki, Fig. 1, [0065], [0066], e.g., anode layer 3 (which is being interpreted as a negative active material layer) may include a carbonaceous material as an anode active material; the carbonaceous material may be amorphous carbon; an element coated on a surface of the anode active material may be a metal capable of forming a lithium compound with the anode active material; the metal may be silver (Ag)).
Fujiki does not teach the negative active material comprises silver in a range of about 10 weight percent to about 100 weight percent, based on 100 weight percent of the total amount of negative active material included in the negative active material layer. 
However, in the same field of endeavor, Takeuchi teaches a lithium secondary battery (Takeuchi, Title) comprising a negative electrode having an amorphous carbon bearing fine particles of a metal which forms an alloy with lithium, and a metal which does not form any alloy with lithium, in the range of 1-30% by weight to the total weight of the carbon and the metal (Takeuchi, Abstract, Column 5: lines 1-10 and 45-56); and the bearing metal which forms an alloy with lithium may be Ag (Takeuchi, Column 5: lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the negative active material comprises silver in a range of about 10 weight percent to about 100 weight percent, based on 100 weight percent of the total amount of negative active material included in the negative active material layer, for the purpose of providing a high energy density, a long life, a low cost, an improved safety and/or a high output density (Takeuchi, Abstract).  Takeuchi’s amount of silver overlaps that of the claimed range; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
Regarding claim 22, Fujiki teaches the all-solid lithium secondary battery of claim 21.  Fujiki teaches wherein the negative current collector comprises nickel foil (Fujiki, [0072], e.g., the anode layer 3 may be obtained by adding a mixture of the anode active material coated with bismuth, a sulfide-based solid electrolyte, and a conducting material and a binder into a solvent, such as an organic solvent, to prepare a slurry or a paste, coating the slurry or the paste on a current collector by using a doctor blade, drying the resultant and roll-pressing the dried-resultant with a roll-press; nickel may be used as the current conductor (which is being interpreted as negative current collector comprises nickel foil)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 34 of copending Application No. 16/829,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 34 of copending Application No. 16/829,349 teaches the limitations of claim1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 15 of copending Application No. 17/190,770 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 and 15 of copending Application No. 17/190,770 teaches the limitations of claim1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 11437643. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 19 of U.S. Patent No. 11437643 teaches the limitations of claim 1.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 19 and 24 of U.S. Patent No. 10985407. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, 19 and 24 of U.S. Patent No. 10985407 teaches the limitations of claim 1.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10168389. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10168389 teaches the limitations of claim 1.  

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11289707. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 10 of U.S. Patent No. 11289707 teaches the limitations of claim 1.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11450881. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of U.S. Patent No. 11450881 teaches the limitations of claim 1.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11411246. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 15 of U.S. Patent No. 11411246 teaches the limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723